Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the application filed on 3/2/2022. 
Claims 1-20 are pending in the application.  
The information disclosure statement filed on 3/2/2022 has been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11288164.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the instant claims 1-20.
Claim Objections
Claim 16 is objected to because of the following informalities:  per claim 16, it appears that at line 3, “inserting” after “to:” needs to be changed to “insert.”  Appropriate correction is required.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1-20 are directed to an abstract idea. 
	Per claim 1, the claim is directed to an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper.  The steps of generating a span, determining and performing a remedial action can be a pure mental process because generating a span is mere timing information or data creation and performing a remedial action can be any action that does not exclude any human action for the determination of underperformance as no specific detailed steps explaining how such remedial action is particularly performed are recited. The additional limitations, 
A processing device described at a high level of generality for applying or performing the abstract idea do not indicate any integration of the abstract idea into a practical application as the mental step is merely applied on a generic computer and performed using a computer. See MPEP see MPEP 2106.05(f) /2106.05(h). It is noted that employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. The other additional limitation, initiating a tracing operation on a service is mere data gathering for the mental steps recited, and furthermore, there is no recitation how the tracing is associated with the span generation, determination, and remedial action.  At best, if assumed that traced data is used for the mental steps, the tracing initiation is a mere insignificant data gathering step.  Therefore, the additional limitation does not integrate the abstract idea into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components or insignificant extra solution activities (e.g. processors, devices, program instructions), then it falls within the "Mental Processes" grouping of abstract ideas (2019 PEG step 2A, Prong 1: Abstract idea grouping? Yes, Mental Process). At most, the initiating a tracing operation step is not found to include anything more than what is well-understood, routine, conventional activity in the field. In this case, it is noted that the claimed extra-solution of data gathering for analysis and mental steps is acknowledged to be a well-understood, routine, conventional activity court recognized as WURC examples in MPEP 2106.05(d)(ll), for example, data gathering and retrieving, storing data, displaying a result - Symantec, Versata Dev, Content extraction, Electric Power Group). Insignificant extra solution activities or mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Viewing the limitations individually and as a combination, the additional elements merely perform data gathering for the mental steps without integrating the abstract idea into a practical application. For at least these reasons, claim 1 is not patent eligible. 
 	Per claims 2-8, these claims are directed to the same idea itself as in claim 1, reciting details of the abstract idea and mere data, without adding any other additional element to consider for being significantly more. The claims recite mere details of data, mental steps of identifying and determining steps, providing an indication and inserting synthetic spans which can be performed mentally or by a human using a pen and paper. Therefore, the claims are rejected for the same reasons as in claim 1. 
 	Per claim 9, the claim is directed to an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper.  The steps of generating a span, determining and performing a remedial action can be a pure mental process because generating a span is mere timing information or data creation and performing a remedial action can be any action that does not exclude any human action for the determination of underperformance as no specific detailed steps explaining how such remedial action is particularly performed are recited.  The additional limitations, 
a memory and processing device described at a high level of generality for applying or performing the abstract idea do not indicate any integration of the abstract idea into a practical application as the mental step is merely applied on a generic computer and performed using a computer. See MPEP see MPEP 2106.05(f) /2106.05(h). It is noted that employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. The other additional limitation, initiating a tracing operation on a service is mere data gathering for the mental steps recited, and furthermore, there is no recitation how the tracing is associated with the span generation, determination, and remedial action.  At best, if assumed that traced data is used for the mental steps, the tracing initiation is a mere insignificant data gathering step.  Therefore, the additional limitation does not integrate the abstract idea into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components or insignificant extra solution activities (e.g. processors, devices, program instructions), then it falls within the "Mental Processes" grouping of abstract ideas (2019 PEG step 2A, Prong 1: Abstract idea grouping? Yes, Mental Process). At most, the initiating a tracing operation step is not found to include anything more than what is well-understood, routine, conventional activity in the field. In this case, it is noted that the claimed extra-solution of data gathering for analysis and mental steps is acknowledged to be a well-understood, routine, conventional activity court recognized as WURC examples in MPEP 2106.05(d)(ll), for example, data gathering and retrieving, storing data, displaying a result - Symantec, Versata Dev, Content extraction, Electric Power Group). Insignificant extra solution activities or mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Viewing the limitations individually and as a combination, the additional elements merely perform data gathering for the mental steps without integrating the abstract idea into a practical application. For at least these reasons, claim 9 is not patent eligible. 
Per claims 10-16, these claims are directed to the same idea itself as in claim 9, reciting details of the abstract idea and mere data, without adding any other additional element to consider for being significantly more. The claims recite mere details of data, mental steps of identifying and determining steps, providing an indication and inserting synthetic spans which can be performed mentally or by a human using a pen and paper. Therefore, the claims are rejected for the same reasons as in claim 9.
 	Per claim 17, the claim is directed to an idea of itself, mental processes that can be performed in the human mind, or by a human using a pen and paper.  The steps of generating a span, determining and performing a remedial action can be a pure mental process because generating a span is mere timing information or data creation and performing a remedial action can be any action that does not exclude any human action for the determination of underperformance as no specific detailed steps explaining how such remedial action is particularly performed are recited.  The additional limitations, 
A medium and a processing device recited in the preamble described at a high level of generality for applying or performing the abstract idea do not indicate any integration of the abstract idea into a practical application as the mental step is merely applied on a generic computer and performed using a computer. See MPEP see MPEP 2106.05(f) /2106.05(h). It is noted that employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. The other additional limitation, initiating a tracing operation on a service is mere data gathering for the mental steps recited, and furthermore, there is no recitation how the tracing is associated with the span generation, determination, and remedial action.  At best, if assumed that traced data is used for the mental steps, the tracing initiation is a mere insignificant data gathering step.  Therefore, the additional limitation does not integrate the abstract idea into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components or insignificant extra solution activities (e.g. processors, devices, program instructions), then it falls within the "Mental Processes" grouping of abstract ideas (2019 PEG step 2A, Prong 1: Abstract idea grouping? Yes, Mental Process). At most, the initiating a tracing operation step is not found to include anything more than what is well-understood, routine, conventional activity in the field. In this case, it is noted that the claimed extra-solution of data gathering for analysis and mental steps is acknowledged to be a well-understood, routine, conventional activity court recognized as WURC examples in MPEP 2106.05(d)(ll), for example, data gathering and retrieving, storing data, displaying a result - Symantec, Versata Dev, Content extraction, Electric Power Group). Insignificant extra solution activities or mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Viewing the limitations individually and as a combination, the additional elements merely perform data gathering for the mental steps without integrating the abstract idea into a practical application. For at least these reasons, claim 17 is not patent eligible. 
Per claims 18-20, these claims are directed to the same idea itself as in claim 17, reciting details of the abstract idea and mere data, without adding any other additional element to consider for being significantly more. The claims recite mere details of data, mental steps of identifying and determining steps, providing an indication which can be performed mentally or by a human using a pen and paper. Therefore, the claims are rejected for the same reasons as in claim 18-20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-10, 12-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agarwal et al. (US 20210133014, hereafter Agarwal, cited).
1. A method comprising: 
 	initiating a tracing operation on a service, wherein the service comprises a plurality of method calls (Agarwal, see at least [0007] during trace execution; [0008] A trace corresponds to a user request and is comprised of one or more spans that are generated as the request propagates from one service to the next in response to calls made by the services in a distributed application; [0081] FIG. 2B illustrates an alternate view of the trace from FIG. 2A adjusted for timeline. The trace starts with Span);
 	generating a span comprising timing information associated with the service, wherein the span comprises a plurality of nested spans associated with the plurality of method calls (Agarwal, see at least [0008] one or more spans that are generated as the request propagates from one service to the next in response to calls made by the services in a distributed application;[0067] a span represents a call within the request. It is appreciated that a call may be to a separate microservice or a function within a microservice  … timed operation representing a piece of the workflow … duration (latency);[0080] FIG. 2A illustrates an exemplary trace tree … Child spans can also be nested as deep as the call stack goes; [0010]; [0042]; [0074]; [0081] The Parent Span ID creates a parent-child relationship between spans). 
	determining, by a processing device, whether one or more method calls of the plurality of method calls are causing the service to underperform in view of the plurality of nested spans;  (Agarwal, see at least [0009] having determined a root cause error span, the monitoring platform determines a call path associated with it. The call path comprises a chain of spans (associated with calls made by services in the application) starting at the root cause error span, where each subsequent span in the chain is a parent span of a prior span in the chain; [0011] determine the micro-service that the error originated in and the call path that the error propagated through before ultimately reaching the user (either as an error or a degraded response to a user-request);  [0012] identifying a first root cause error span from among a plurality of error spans for a trace associated with a user-request processed by the microservices, wherein an error span is a span that returns an error to a microservice that initiates a call to the span, and wherein a root cause error span is an error span associated with a microservice that originated the error. Further the method comprises determining a first call path associated with the first root cause error span, wherein the first call path comprises a first chain of spans starting at the first root cause error span, and wherein each subsequent span in the first chain of spans is a parent span of a prior span in the first chain; [0151] provide the developer visibility in instances where intermediary services in a call path may have absorbed an error, but the error still manifests at an upstream service as a degraded or incorrect payload); 
   	and in response to determining that the one or more method calls of the plurality of method calls are causing the service to underperform, performing a remedial action associated with the one or more method calls  (Agarwal, see at least [0084] the trace data generated by the services can be collected and analyzed to monitor and troubleshoot the microservice based applications generating the trace data;  [0126] reports that at least 27% of requests were returning errors; [0258] metrics may be generated by instrumentation and sent to a SaaS-based processing system. For example, software may be instrumented to send metrics to a gateway or to another source, where metrics may be aggregated, queried, and alerted; Note that any action for possible remedy of the underperformance is considered to be a remedial action, therefore, reporting/alerting of errors/underperformance, debugging/troubleshooting etc. are remedial actions).
 	2. The method of claim 1, wherein each of the plurality of nested spans comprises timing information associated with a corresponding method call of the plurality of method calls. (Agarwal, see at least [0067] a span--a named, timed operation representing a piece of the workflow; [0209] the span duration 1810, and information regarding the span execution duration 181;  [0237] At block 2404, the spans are grouped into one or more traces in discrete windows of time; [0008] A trace corresponds to a user request and is comprised of one or more spans that are generated as the request propagates from one service to the next in response to calls made by the services in a distributed application; [0081] FIG. 2B illustrates an alternate view of the trace from FIG. 2A adjusted for timeline. The trace starts with Span).
 	4. The method of claim 1, wherein performing the remedial action associated with the one or more method calls comprises: providing, to a tracing system, an indication of the one or more method calls that are causing the service to underperform (Agarwal, see at least [0034] FIG. 15 illustrates an exemplary on-screen GUI showing the manner in which the application topology can visually indicate a trace associated with a selected error stack in accordance with embodiments of the present invention; [0198] The GUI of FIG. 16 indicates a time 1642 for when this particular exemplar trace was captured. As seen in FIG. 16, the loaded trace 1600 is associated with two unique trace error signatures. A client is visually able to determine that the trace comprises two unique error stacks (e.g., associated with root cause error spans 1606 and 1614) because the error status codes "503" returned by spans 1606 and 1614 are displayed highlighted with a different pattern or darker shade of color (or any other attribute) as shown in FIG. 16 as compared to the other spans in the trace. Error status code displayed with lighter shades or patterns indicate that the associated error spans received the error from another span and are not root cause error spans). 
 	5.  The method of claim 1, wherein performing the remedial action associated with the one or more method calls comprises: identifying one or more causes associated with the one or more method calls that are causing the service to underperform (Agarwal, see at least [0009] having determined a root cause error span, the monitoring platform determines a call path associated with it. The call path comprises a chain of spans (associated with calls made by services in the application) starting at the root cause error span, where each subsequent span in the chain is a parent span of a prior span in the chain; [0011] determine the micro-service that the error originated in and the call path that the error propagated through before ultimately reaching the user (either as an error or a degraded response to a user-request);  [0012] identifying a first root cause error span from among a plurality of error spans for a trace associated with a user-request processed by the microservices, wherein an error span is a span that returns an error to a microservice that initiates a call to the span, and wherein a root cause error span is an error span associated with a microservice that originated the error. Further the method comprises determining a first call path associated with the first root cause error span, wherein the first call path comprises a first chain of spans starting at the first root cause error span, and wherein each subsequent span in the first chain of spans is a parent span of a prior span in the first chain; [0151] provide the developer visibility in instances where intermediary services in a call path may have absorbed an error, but the error still manifests at an upstream service as a degraded or incorrect payload). 
providing, to a tracing system, an indication of the one or more causes associated with the one or more method calls that are causing the service to underperform (Agarwal, see at least [0034] FIG. 15 illustrates an exemplary on-screen GUI showing the manner in which the application topology can visually indicate a trace associated with a selected error stack in accordance with embodiments of the present invention; [0198] The GUI of FIG. 16 indicates a time 1642 for when this particular exemplar trace was captured. As seen in FIG. 16, the loaded trace 1600 is associated with two unique trace error signatures. A client is visually able to determine that the trace comprises two unique error stacks (e.g., associated with root cause error spans 1606 and 1614) because the error status codes "503" returned by spans 1606 and 1614 are displayed highlighted with a different pattern or darker shade of color (or any other attribute) as shown in FIG. 16 as compared to the other spans in the trace. Error status code displayed with lighter shades or patterns indicate that the associated error spans received the error from another span and are not root cause error spans).   
 	6.  The method of claim 1, wherein performing the remedial action associated with the one or more method calls comprises: identifying one or more causes associated with the one or more method calls that are causing the service to underperform; (Agarwal, see at least [0009] having determined a root cause error span, the monitoring platform determines a call path associated with it. The call path comprises a chain of spans (associated with calls made by services in the application) starting at the root cause error span, where each subsequent span in the chain is a parent span of a prior span in the chain; [0011] determine the micro-service that the error originated in and the call path that the error propagated through before ultimately reaching the user (either as an error or a degraded response to a user-request);  [0012] identifying a first root cause error span from among a plurality of error spans for a trace associated with a user-request processed by the microservices, wherein an error span is a span that returns an error to a microservice that initiates a call to the span, and wherein a root cause error span is an error span associated with a microservice that originated the error. Further the method comprises determining a first call path associated with the first root cause error span, wherein the first call path comprises a first chain of spans starting at the first root cause error span, and wherein each subsequent span in the first chain of spans is a parent span of a prior span in the first chain; [0151] provide the developer visibility in instances where intermediary services in a call path may have absorbed an error, but the error still manifests at an upstream service as a degraded or incorrect payload);  and 
performing one or more actions to remedy the one or more causes associated with the one or more method calls that are causing the service to underperform (Agarwal, see at least [0084] the trace data generated by the services can be collected and analyzed to monitor and troubleshoot the microservice based applications generating the trace data;  [0126] reports that at least 27% of requests were returning errors; [0258] metrics may be generated by instrumentation and sent to a SaaS-based processing system. For example, software may be instrumented to send metrics to a gateway or to another source, where metrics may be aggregated, queried, and alerted; Note that any action for possible remedy of the underperformance is considered to be a remedial action, therefore, reporting/alerting of errors/underperformance, debugging/troubleshooting etc. are remedial actions).
 	7.  The method of claim 1, further comprising: determining a time of an internal process of the service in view of the timing information of the tracing operation and a corresponding time for each of the plurality of method calls (Agarwal, see at least [0083] The instrumentation handles the creating of unique trace and span IDs, keeping track of duration, [0110] The time duration over which the SLIs are calculated may be adjusted using drop-down menu 622. The time duration over which SLIs are calculated can vary, for example, from 5 minute to 3 days. As indicated by the time axis on graph 628, for this example, a time window of 30 minutes (from 9:09 to 9:39 a.m.) is selected; [0116]; [0119] to obtain performance details for more granular windows of time and to access exemplary traces associated with the dependency … get information regarding error rate for more granular windows of time). 
  	8.  The method of claim 1, wherein performing the remedial action associated with the one or more method calls comprises: inserting synthetic spans in each of the one or more method calls to identify a portion of code for each of the one or more method calls that causes the service to underperform (Agarwal, see at least [0083] Distributed tracing data is generated through the instrumentation of microservice based applications, libraries, and frameworks … The instrumentation handles the creating of unique trace and span IDs, keeping track of duration, adding metadata and handling context data; [0092] Each service may process a portion of the request and generate one or more spans depending on the manner in which instrumentation is configured for a respective service; [0140] To keep track of and summarize the errors generated by the various services in a microservices-based application for discrete time-ranges, embodiments of the present invention need to determine error spans associated with a trace. A span generated by a service is considered an "error span" if it represents an operation that returned an error to its caller (e.g., a microservice that made the call that resulted in the error)… during the instrumentation process).
Per claims 9, 10, 12-16, they are system versions of claims 1, 2 and 4-8, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 1, 2 and 4-8 above. 
Per claims 17, 18, 20, they are medium versions of claims 1, 2 and 4, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 1, 2 and 4 above. 
  Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Allowable Subject Matter
Claims 3, 11, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior arts if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While Agarwal teaches performing error analysis in microservices identifying a root cause error span for a trace, Agarwal and prior arts of record, taken alone or in combination, do not teach wherein determining whether the one or more method calls of the plurality of method calls are causing the service to underperform in view of the plurality of spans comprises: identifying a corresponding anticipated time for each of the plurality of method calls; determining a deviation between a corresponding anticipated time and corresponding timing information of each of the plurality of nested spans for each of the plurality of method calls; determining whether the deviation between the corresponding anticipated time and the corresponding timing information of each of the plurality of method calls satisfies a deviation threshold; and in response to determining that the deviation between the corresponding anticipated time and the corresponding time for the one or more method calls of the plurality of method calls satisfies the deviation threshold, determining that the one or more method calls of the plurality of method calls are causing the service to underperform.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US11379475 is related to analyzing spans and traces associated with a microservices based application executing in a distributed environment;
US 11409634 is related to trace containing spans between services in a distributed system;
US 20220171689 is related to distributed tracing of huge spans in a microservices architecture ;
US 11240126 is related to distributed tracing automatically propagating a trace ID to link services end to end in real time; 
US 20210216391 is related to identifying a root cause error span of a trace associated with a microservice;
US 20210133015 is related to tracking errors in microservices ingesting spans;
US 10880191 is related to distributed tracing with computed span metric aggregates;
US 11010235 is related to microservices error analysis identifying a root cause error spans in a chain for a trace.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INSUN KANG/Primary Examiner, Art Unit 2193